Nail Flower Beauty




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2015

                                      No. 04-14-00509-CV

                                         Gloria OCHOA,
                                            Appellant

                                                 v.

                              NAIL FLOWER BEAUTY SALON,
                                       Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12691
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

         Appellant has filed an amended brief, but has not filed an extension of time to file
another amended brief. Initially, we granted appellant, who is pro se, two extension of time to
file her original brief for a total of seventy-four days. She then filed a third request, asking for
another sixty days. We granted her request in part, and denied it in part, giving her sixteen
additional days to file the brief. We noted that no further extensions of time would be granted
absent written proof of extraordinary circumstances. Appellant timely filed her brief on
February 13, 2014. However, the brief failed to comply, in a number of respects, with Rule 38.1
of the Texas Rule of Appellate Procedure. Accordingly, we issued an order striking the brief,
pointing out the deficiencies and ordering appellant to file an amended brief curing the
deficiencies by March 25, 2015. Appellant filed an amended brief on March 18, 2015, but the
brief still failed to comply with Rule 38.1 in that it did not include a statement of facts with
record reference, the argument within the brief was not relevant to the actual judgment, the
argument was not supported by record references or proper legal authorities, the issues were not
proper appellate issues, and the brief did not contain a proper appendix. TEX. R. APP. P. 38.1(f),
(g), (i), (k). Nevertheless, we accepted appellant’s amended brief. However, we issued a letter
noting that although we were not ordering appellant to rebrief, her appellate complaints might be
deemed waived due to inadequate briefing. See, e.g., Lott v. First Bank, No. 04-13-0051-CV,
2014 WL 4922896, at *2 (Tex. App.—San Antonio Oct. 1, 2014, no pet.); Castillo v. Peeples,
No. 04-13-00311-CV, 2014 WL 10898750, at *3 (Tex. App.—San Antonio Mar. 19, 2014, pet.
denied). We set a due date of April 17, 2015, for appellee’s brief.
        In response to our letter, appellant has now filed motion for extension of time to file
another amended brief. Appellant is asking this court to give her until May 4, 2015, to a second
amended brief. We GRANT appellant’s motion and ORDER that the second amended brief be
filed in this court on or before May 4, 2015. APPELLANT IS ADVISED THAT NO
FURTHER EXTENSIONs OF TIME TO FILE THE SECOND AMENDED BRIEF WILL
BE GRANTED. IF THE SECOND AMENDED BRIEF IS NOT FILED IN THIS COURT
ON OR BEFORE MAY 4, 2015, THE CASE WILL BE SUBMITTED UPON THE
ORIGINAL AMENDED BRIEF FILED BY APPELLANT ON MARCH 18, 2015.
Appellee’s brief will be due thirty days after the date appellant’s second amended brief is filed.
If no amended brief is filed by May 4, 2015, appellee’s brief will be due June 3, 2015.

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court